Title: To Thomas Jefferson from Joseph Zarisnÿ, 10 December 1789
From: Zarisnÿ, Joseph
To: Jefferson, Thomas



Monséigner
De luneville ce 10 decembre 1789

Perméttée que le nomée joseph Zarisnÿ Eée lhonner de representére a son Excellance que je ne suis pas satisfet dune cource que jee fet de dunkérque a paris Est de mes gagee de cette campagne. Josse vous Ecrire monseignere osix hardimant comme jee montree ma figure aux anglést parceque je ne vous En inposse pas. Jene repétte pas mes service perconne nas ignoree notre bravoure. Jene  me lourée dés perconne qui cesont mis ala tete de cette armemant quapres avoire Etee pée de mesgage de 11 moÿ a un Louis par moÿ Est de cette cource que jee fet de dunkerque aparis. Voila tout les pare aux prisze que jee ut 124₶ 9Sous. Pour prouvérre a monseigner la veritee voila les léttre que jee recut de comissaire. Jeme recomande avos bontee acette Egare de macordere une pétite gratification alors je seree comtém Est satisfet Est ne cesséree de ferre des veux aux cielle pour la conservation de la santee de monseigner.
Sil plessest a monséigner de macorder une pétite gratification voila mon adrésse joseph Zarisnÿ rue dalemagne alunéville.
Jee lhonner monséigner avec tout le respec possible déttre vottre tres humble servitter

Joseph Zarisnÿ


Jetet sur la pallasse aux hordre du comodore polle jon Est En suitte sur le serrapisse.

